Citation Nr: 1501128	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-30 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for hypertension, to include as secondary to bilateral perforated tympanic membrane, status post bilateral tympanoplasty and/or sleep apnea.  

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to November 1996.  In addition, it appears he had a period of unverified service from June 1974 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In April 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the record on appeal.  At such time, the Veteran waived agency of original jurisdiction (AOJ) consideration of a previously submitted October 2013 statement from his spouse.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.  Furthermore, in May 2014, the Veteran submitted additional evidence that included a medical statement from his treating physician that addresses the issues pertaining to sleep apnea and hypertension.  While the Veteran has not waived AOJ consideration of such evidence, the Board finds no prejudice to him in proceeding with a decision on his sleep apnea claim as such is a full grant.  Moreover, as his claim for service connection for hypertension is being remanded, the AOJ will have the opportunity to consider such evidence in the readjudication of the claim.

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the Veteran's claims.  With the exception of VA treatment records dated from September 2002 to September 2013, which were considered in the October 2012 statement of the case and October 2013 supplemental statement of the case, and a copy of the transcript of the April 2014 Board hearing, a review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, currently diagnosed sleep apnea is related to his military service.

2.  For the entire appeal period, the Veteran's bilateral hearing loss is manifested by no worse than Level IV hearing in the right ear and no worse than Level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

With respect to the increased rating claim for bilateral hearing loss, in a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

As the Board's decision to grant service connection for sleep apnea herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  

Relevant to the Veteran's claim for an increased rating for his bilateral hearing loss, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the Veteran was provided with complete VCAA notice in a letter sent to him in March 2010, prior to the issuance of the June 2010 rating decision on appeal.  The Board finds that the notice letter advised him of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs), a February 2010 private audiogram, and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in April 2010 and September 2013 to evaluate his bilateral hearing loss.  Neither the Veteran nor his representative has alleged that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss as they include an interview with the Veteran, a review of the record, and a full audiological examination, addressing the relevant rating criteria.  

In this regard, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, at the April 2010 VA examiner noted that the Veteran's hearing affected his daily life in that he had to ask others to repeat themselves.  Additionally, the September 2013 VA examiner observed that the Veteran had difficulty hearing people, including family members, as such sounds hollow and he cannot understand them.  Such is especially problematic in big rooms or outside.  Moreover, the Veteran expanded upon the functional effects of his bilateral hearing loss at his April 2014 Board hearing.  Therefore, the Board finds that the VA examination of record fully described the functional effects caused by the Veteran's bilateral hearing loss disability in accordance with Martinak, supra.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

In April 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2014 hearing, the undersigned noted the issue on appeal.  Also, information was solicited regarding the history, symptomatology, and treatment relating to the Veteran's hearing loss as well as the effect such has on his daily life and employability.  In this regard, the Veteran indicated that he wore a hearing aid issued through VA and did not feel that his hearing loss had gotten worse since the last examination by VA in September 2013.  No additional evidence relating to this claim was identified or submitted at the hearing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection - Sleep Apnea

The Veteran filed a service connection claim for sleep apnea in December 2009.  In support of the claim, the Veteran provided a November 2009 sleep report from a private facility showing that severe obstructive sleep apnea had been shown on testing.

STRs reflect that the Veteran underwent septoplasty in May 1982 for treatment of a deviated septum and left tympanic perforation.  The Veteran was subsequently treated on numerous occasions for sinus problems (March 1984, February and September 1993, and January 1996).  Sleep apnea was not diagnosed during service.  

A VA general medical examination was conducted in January 1997.  The report indicated that the Veteran sometimes had an irregular heartbeat, described as an apnea at night which woke him up.  The diagnoses included possible sleep apnea. 

A VA respiratory examination was conducted in June 2010 and the claims folder was reviewed.  It was noted that 6 weeks after leaving service, a VA examination indicated possible sleep apnea.  The report also reflects that in November 2009, because of habitual snoring, unexplained pathological daytime sleepiness, and non-restorative sleep, the Veteran underwent a sleep study which showed severe obstructive sleep apnea.  A history of septoplasty 15 years previously was also recorded.  The examiner opined that the Veteran's sleep apnea was not related to his in-service surgery for deviated nasal septum.  It was explained that corrected nasal surgery would have been curative for sleep apnea and not the cause of it.  It was also observed that examination had revealed no obstruction of the nasal cavities, and that a deviated nasal septum was not shown.  The examiner opined that sleep apnea was caused by redundant soft palatal tissue. 

The file contains a May 2013 medical opinion of Dr. I.S. indicating that the Veteran's sleep apnea was secondary to septal deviation treated during service.  

In October 2013, the Veteran's wife provided a statement indicating that as early as 1996 (while the Veteran was still in service), she noticed that the Veteran had problems sleeping at night.  She described symptoms of loud snoring, struggling for breath, and gasping for air.  She indicated that these symptoms became worse over time.  

The Veteran provided testimony at the April 2014 Board hearing that symptoms of sleep apnea began during service and after his surgery of a deviated septum in 1982.  He described such symptoms to include: difficulty breathing and sleeping, snoring, and gasping for air, indicating that he had also experienced these problems since service.  The testimony also reflects that possible sleep apnea had been diagnosed by VA in 1997, just weeks after the Veteran was discharged from service, and that in May 2013, his private doctor had etiologically linked sleep apnea to surgery for a deviated septum, performed during service.  

In May 2014, Dr. I.S. provided a second opinion noting that the Veteran's STRs revealed numerous entries describing treatment for nasal congestion with difficulty sleeping and breathing.  The doctor opined that the Veteran's nasal symptoms and corrective surgery may have contributed to his sleep apnea.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this regard, sleep apnea is not recognized as a chronic disease subject to presumptive service connection.  Therefore, service connection may not be established by a continuity of symptomatology.  However, as will be discussed below, the Veteran's and his spouse's lay statements regarding the onset and continuity of symptomatology associated with sleep apnea are not offered for the purpose of establishing service connection for such disorder on a presumptive basis, but rather address the onset and history of symptoms associated with the sleep apnea.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has testified that his sleep apnea started during his military service.  It is well established that sleep apnea has been diagnosed, as shown by a sleep study report of November 2009.  For the below reasons, the Board resolves all doubt in his favor and finds that sleep apnea is related to his military service.  

While the Veteran's STRs show numerous episodes of treatment for nasal/sinus symptoms with occasional associated sleep complaints, they are silent for any complaints, diagnosis, or treatment referable to sleep apnea.  However, just over a month after the Veteran's discharge from service a VA general medical examination was conducted in January 1997 which revealed that the Veteran sometimes had an irregular heartbeat, described as an apnea at night which woke him up, and was assessed as possible sleep apnea.  

A VA respiratory examination was conducted in June 2010.  At that time, a VA examiner opined that the Veteran's sleep apnea was not related to his in-service surgery for deviated nasal septum.  It was explained that corrected nasal surgery would have been curative for sleep apnea and not the cause of it.  It was also observed that examination had revealed no obstruction of the nasal cavities, and that a deviated nasal septum was not shown.  The examiner opined that sleep apnea was caused by redundant soft palatal tissue.  In contrast, the file also contains two private medical opinions of Dr. I.S. etiologically linking currently manifested sleep apnea to service, specifically to the surgery for a deviated septum performed in 1982, and to sinus symptoms complained of during service.  As both physicians considered the Veteran's medical history, the current nature of his sleep apnea, and offered a rationale for the opinions, the Board finds that both the VA and private opinions of record to be probative.  

Also on file is testimony provided by the Veteran to the effect that symptoms of sleep apnea began during service and after his surgery of a deviated septum in 1982.  He described such symptoms to include: difficulty breathing and sleeping, snoring, and gasping for air, indicating that he had experienced these problems since service.  In addition, the Veteran's wife provided a statement to the effect that as early as 1996, she noticed that the Veteran had problems sleeping at night; describing symptoms of loud snoring, struggling for breath, and gasping for air.  The Boards finds this lay evidence to be competent, credible and probative.  

After a careful review of the record, the Board notes, that while the June 2010 VA examiner opined that the Veteran's sleep apnea was not related to his military service, other probative evidence on file indicates otherwise.  As mentioned previously, the Veteran's private doctor provided 2 positive nexus opinions for the record.  As both the VA and private opinions are probative, such are found to be in relative equipoise regarding the question of nexus.  Moreover, the Board finds that the Veteran and his spouse have competently and credibly provided lay evidence regarding the onset and history of the Veteran's sleep apnea symptomatology, to include snoring and difficulty breathing, during military service as well as a continuity of such symptomatology, which resulted in a confirmed diagnosis of sleep apnea in 2009.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In summary, the Board finds that service connection is warranted as the medical evidence regarding the etiology of the Veteran's sleep apnea is in relative equipoise, and he and his spouse have competently and credibly provided lay accounts of the onset and continuity of symptoms associated with sleep apnea during and after service.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for sleep apnea is warranted.

III.  Increased Rating - Bilateral Hearing Loss

Service connection was established for right ear hearing loss in a July 1997 rating decision, for which an initial noncompensable evaluation was assigned effective from December 1996.  Service connection was established for left ear hearing loss in an October 2004 rating decision, and at that time, a noncompensable evaluation was continued for bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In February 2010, the Veteran filed an increased rating claim for bilateral hearing loss. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) and (b).

In February 2010, the Veteran underwent private audiological testing.  An audiogram is on file, but numeric interpretation was not provided.  The data, interpreted as favorably as possible to the Veteran appear to show the following results: the Veteran's right ear air thresholds were: 45, 60, 50, and 50 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, with a pure tone threshold average of 51.25.  The Veteran's left ear air thresholds were: 40, 45, 40, and 40 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, with a pure tone threshold average of 41.25.  Speech recognition scores of 92% in the left ear and 84% in the right ear were reported.  The private audiologist did not address or discuss the functional or occupational limitations caused by the Veteran's hearing loss.  It is unclear whether the Maryland CNC word recognition test was utilized in conjunction with the February 2010 testing.  38 C.F.R. § 4.85(a) requires that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

In this regard, the Court has held that when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  However, in the instant case, the Board finds that a remand is not necessary in order to determine whether the February 2010 private audiologist utilized the Maryland CNC test as such audiometric findings are consistent with the remainder of the evidence of record, to include the contemporaneous April 2010 VA examination.  Furthermore, even assuming that such speech discrimination scores were obtained using the Maryland CNC test, such fails to demonstrate that the Veteran meets the criteria for a compensable rating for his bilateral hearing loss, as described below.    

In order to obtain audiological examination results which conform to controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests, an audio examination was conducted for VA purposes in April 2010.  The Veteran indicated that his hearing loss impacted his daily life as he had to ask others to repeat themselves.  The Veteran's right ear pure tone thresholds were: 45, 60, 55, and 60 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, with a pure tone threshold average of 55.  The Veteran's left ear thresholds were: 40, 50, 50, and 55 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, with a pure tone threshold average of 49.  Speech recognition scores using the Maryland CNC testing were 82% in the right ear and 86% in the left ear.  Mild, sloping to moderately severe sensorineural hearing loss bilaterally, was assessed.  Word recognition scores were described as good bilaterally.

A VA audiological examination was most recently conducted in September 2013.  On examination, right ear pure tone thresholds were: 55, 55, 50, and 50 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, with a pure tone threshold average of 53.  The Veteran's left ear thresholds were: 45, 55, 55, and 50 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, with a pure tone threshold average of 51.  Speech recognition scores using the Maryland CNC testing were 88% in the right ear and 90% in the left ear.  Bilateral sensorineural hearing loss was assessed.  The Veteran acknowledged having difficulty hearing and understanding words, even within his own family.  

VA treatment records do not include any audiometric testing results relevant to the appeal period, but reflect the Veteran's complaints of decreased hearing.

The Veteran provided testimony at a Board video conference hearing held in April 2014.  The Veteran indicated that he wore a hearing aid in one ear (right) which had been issued by VA.  He mentioned that this helped him hear and improved his daily living, but also indicated that still sometimes had a hard time distinguishing words.  He also testified that his hearing had last been evaluated by VA in September 2013, and believed that his hearing loss had remained about the same since that time.    

Analysis

The Board finds that for the entire appeal period, there has been no evidence presented which reveals compensable hearing loss in accordance with the mechanical formula used by VA under 38 C.F.R. § 4.85, and that application of 38 C.F.R. § 4.86, used for the evaluation of exceptional patterns of hearing impairment, is not warranted.  These conclusions are supported by findings made upon audiological testing conducted in February 2010, April 2010, and September 2013.  

Specifically, to the extent that the February 2010 audiogram findings may be informally assessed, the results reveal noncompensable hearing loss using 38 C.F.R. § 4.85, Tables VI and VII, and the provisions of 38 C.F.R. § 4.86, used for the evaluation of exceptional patterns of hearing impairment, are inapplicable.  In this regard, the Veteran's pure tone threshold average of 51.25 and speech discrimination score of 84% results in Level II hearing acuity in the right ear using Table VI.  The Veteran's pure tone threshold average of 41.25 and speech discrimination score of 92% results in Level I hearing acuity in the left ear using Table VI.  Under Table VII, the combination of Level I (better ear -left) and Level II (right ear), results in a noncompensable evaluation.  

On evaluation of April 2010, the Veteran's pure tone threshold average of 55 and speech discrimination score of 82% comports to Level IV hearing acuity in the right ear using Table VI.  The Veteran's pure tone threshold average of 49 and speech discrimination score of 86% results in Level II hearing acuity in the left ear using Table VI.  Utilizing Table VII, these results combine and comport with a noncompensable rating.  

Noncompensable hearing loss was again shown on the September 2013 VA examination.  The Veteran's pure tone threshold average of 53 and speech discrimination score of 88% results in Level II hearing acuity in the right ear using Table VI.  The Veteran's pure tone threshold average of 51 and speech discrimination score of 90% results in Level II hearing acuity in the left ear using Table VI.  Utilizing Table VII, these results comport with a noncompensable rating.  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech in the presence of background noise, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's reports of having to ask individuals to repeat themselves when speaking to him and his assertion that his hearing loss has affected his daily life, as manifested by his inability to distinguish words at times, even when speaking to his family.  However, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include asking individuals to repeat what they have said to him, and having trouble distinguishing words in some cases, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI, VIA, and VII were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability. 

In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by difficulty understanding speech in the presence of background noise is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his bilateral hearing loss.  During Board hearing testimony provided in April 2014, the Veteran indicated that he had worked as a security officer, and left that job as a result of a contract expiration.  He stated that he believed he could do a similar job using his hearing aid.  Therefore, the Board finds that a TDIU is not raised by the record. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an compensable rating for his bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

Service connection for sleep apnea is granted. 

A compensable rating for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for hypertension so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the definition of hypertension, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veterans Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)). A diagnosis of hypertension requires 2 or more readings on at least 3 different days.  Id.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

VA records reflect that hypertension has been diagnosed since at least 2008 and the Veteran states that the initial diagnosis was made in 2001 or 2002.  In his 2014 hearing testimony, the Veteran stated that he experienced headaches on numerous occasions during service and particularly after having undergone surgery for a deviated septum, which he believes represent early manifestations of hypertension.  The file contains a May 2014 medical statement from Dr. I.S. indicating that nasal problems and corrective surgery for a deviated septum which are shown during service, may have contributed to later developed hypertension.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. 
§ 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

To date, no VA examination has been conducted in conjunction with the Veteran's hypertension claim.  In light of the evidence currently on file, which reflects that hypertension is currently diagnosed and includes the aforementioned medical statement of Dr. I.S., the Board finds that the threshold requirements discussed in McLendon are arguably met, warranting an examination in accordance with the duty to assist.

Furthermore, to the extent that a secondary theory of entitlement has been raised by the record, the Veteran should be afforded proper VCAA notice regarding such aspect of his claim.   

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to his hypertension that have not been obtained.  Thereafter, all identified records should be obtained.  Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the October 2013 supplemental statement of the case, which encompasses Dr. I.S.'s record received in May 2014.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension as secondary to his service-connected bilateral perforated tympanic membrane, status post bilateral tympanoplasty and/or sleep apnea.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his hypertension.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above has been completed to the extent possible, schedule the Veteran for appropriate VA examination to obtain an opinion as to the onset and etiology of his hypertension.  The claims folder contents, both paper and electronic, must be made available to and be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and this remand,  and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension:

a) first manifested in service or within the first post-service year (ending in November 1997);

b) is caused by or etiologically related to an event in service, to include the stresses of military service and/or symptoms of headaches, nasal problems, or residuals of surgery for a deviated septum (as suggested in the May 2014 medical statement of Dr. I. S.);

c) is caused by a service-connected condition, to include sleep apnea and/or bilateral perforated tympanic membrane - status post bilateral tympanoplasty; or 

d) has been aggravated by a service-connected condition, to include sleep apnea and/or bilateral perforated tympanic membrane - status post bilateral tympanoplasty, beyond the normal progress of the disorder.

The examiner's attention is directed towards VBA Training Letter 00-07 (July 17, 2000) which states that VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  Additionally, the provisions of 38 C.F.R. § 4.104, DC 7101, Note (1) instruct that a diagnosis of hypertension requires 2 or more readings on at least 3 different days. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  After completing the above, and any other development as may be indicated, to include as a result of any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the October 2013 supplemental statement of the case, which encompasses Dr. I.S.'s record received in May 2014.  Readjudication of the service connection claim for hypertension should reflect consideration of direct, presumptive, and secondary theories of entitlement.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


